Citation Nr: 1608139	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a rating higher than 20 percent for diabetes mellitus.  The Veteran's claims file was then transferred to the Oakland, California RO, which has jurisdiction of the case.  

In August 2014, the Veteran appeared at the Oakland RO and testified at a videoconference hearing that was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.  In September 2014, the Board remanded the case to the RO for additional development.  In March 2015, the Veteran appointed a new organization, California Department of Veterans Affairs, to represent him in the current matter before VA.  


FINDING OF FACT

According to the Social Security Administration, the Veteran died in April 2015, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a rating higher than 20 percent for diabetes mellitus at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010.  




REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in April 2015, before the Board promulgated a decision on the appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claim of entitlement to a rating higher than 20 percent for diabetes mellitus.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).



ORDER

The appeal of the claim of entitlement to a rating higher than 20 percent for diabetes mellitus is dismissed.



		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


